



COURT OF APPEAL
        FOR BRITISH COLUMBIA




Citation:



Cridge
                v. Harper Grey Easton,









2005 BCCA
            33




Date: 20050120




Docket: CA031649

Between:

Josephine Lovey Cridge

Appellant

(
Plaintiff
)

And

Harper Grey Easton

Respondent

(
Defendant
)











Before:



The Honourable
            Madam Justice Saunders





The Honourable
            Mr. Justice Oppal





The Honourable
            Mr. Justice Lowry









J. L. Cridge





Appearing in person with her agent, R. V. M. Kennedy







I. D. M.
            Mackie



Counsel for the Respondent





Place and Date of Hearing:



Vancouver, British Columbia





December 16, 2004





Place and
            Date of Judgment:



Vancouver, British Columbia





January 20, 2005









Written
              Reasons by
:





The Honourable
            Mr. Justice Lowry





Concurred
              in by:





The Honourable
            Madam Justice Saunders

The Honourable
            Mr. Justice Oppal





Reasons for Judgment
        of the Honourable Mr. Justice Lowry:

[1]

Josephine
      Cridge appeals from a judgment of Madam Justice Satanove awarding her only
      nominal damages against a firm of solicitors, Harper Grey Easton, for breach
      of contract and negligence in the failure to prosecute an action commenced
      on her behalf: 2004 BCSC 101.  The firm cross-appeals from the judge's
      subsequent decision to deny them costs where an offer of settlement had
      been made that was greater than the damages awarded: 2004 BCSC 836.

[2]

In
      the main, the questions are whether Ms. Cridge can now be awarded more
      than nominal damages and whether the solicitors are entitled to costs as
      provided by the
Rules of Court
.

Ms. Cridge's Claim

[3]

The
      origin of the litigation lies in an exchange of houses that Ms. Cridge
      and her husband (now deceased) agreed to make with another couple, Mr.
      and Mrs. Riches, in 1962.  The Cridges did not complete the transaction
      and the Riches sued them for specific performance.  The action was tried
      in 1964.  The parties joined issue over what agreement they had made.  The
      Riches' evidence was preferred over that of the Cridges and the Riches
      prevailed.  The Cridges appealed.  Their appeal was dismissed in 1965.  They
      lost the home they once owned and soon thereafter, in foreclosure proceedings,
      they also lost the home they acquired from the Riches.

[4]

Ms.
      Cridge attributed all of the loss she and her husband suffered to Marney
      Stevenson, counsel for the Cridges at the trial and on the appeal.  Ms.
      Cridge decided to sue Ms. Stevenson, maintaining she and her husband had
      suffered a loss of $50,000.

[5]

She
      consulted perhaps a dozen lawyers all of whom declined to act for her.  In
      1967, she consulted Peter de Vooght (now deceased) who was a partner
      with Harper Grey Easton.  He advised her that there was little prospect
      of succeeding in an action against Ms. Stevenson.  He was, however, instructed
      to commence an action.  He did so in 1969.  Although he made efforts to
      obtain an offer of settlement from Ms. Stevenson in the years between 1968
      and 1972, Mr. de Vooght never took any steps to prosecute the action
      beyond issuing the writ.  Ms. Cridge instructed Mr. de Vooght to hold her
      file in abeyance for a period of almost five years from January 1973 to
      November 1977 during which time she and her husband were involved in protracted
      divorce proceedings.  In 1978, Mr. de Vooght advised Ms. Cridge to
      abandon the action.  She wanted it pursued but nothing was done.  In 1985,
      18 years after Mr. de Vooght had opened the file at Harper Grey Easton,
      Ms. Cridge terminated her relationship with the firm.  She then consulted
      several other solicitors.  In 1994 her action against Ms. Stevenson was
      dismissed for want of prosecution.

[6]

Ms.
      Cridge then commenced this action against Harper Grey Easton.  The judge
      was able to make sufficient findings of fact, primarily from the documentation
      adduced, which consisted mostly of Mr. de Vooght's file, to conclude
      that the firm was liable for Mr. de Vooght's failure to prosecute the action
      against Ms. Stevenson in accordance with the instructions he was given
      and accepted.

[7]

The
      judge then had to consider whether Ms. Cridge had suffered any compensable
      loss as a consequence of the firm's breach of contract and breach of the
      duty that it owed its client in failing to prosecute the action against
      Ms. Stevenson.  That required an assessment of the merits of Ms. Cridge's
      claim against Ms. Stevenson.  The judge concluded that Ms. Cridge had no
      claim  the action against Ms. Stevenson was, in the judge's words, certain
      to fail.  In the result, Ms. Cridge was found to have suffered no compensable
      loss and was awarded only nominal damages ($100) for the firm's breach
      of contract.

[8]

Prior
      to the trial, Harper Grey Easton made an offer to settle pursuant to Rule
      37.  They offered $30,000 plus costs.  Ms. Cridge rejected the offer.  The
      judge declined to apply the Rule which would have entitled Ms. Cridge to
      her costs of the action to the date of the delivery of the firm's offer
      and would have entitled the firm to its costs of the action thereafter.  The
      judge ordered that neither party was to recover costs in accordance with
      what she regarded an equitable jurisdiction to make an order of that kind
      despite the provisions of the Rule.  She gave as her reason for denying
      Harper Grey Easton an award of costs the following:

[44] ... This is a straightforward case of inexcusable delay, procrastination
      and neglect of the plaintiff as a client, which did not meet the standard
      of care of the ordinary prudent solicitor.  A plaintiff's claim cannot
      be allowed to languish for 18 years.  It must be dealt with in a reasonably
      timely manner, either by proceeding to settlement, trial, or discontinuance.

[9]

The
      judge also took a dim view of Mr. de Vooght having once made an uncomplimentary
      reference to Ms. Cridge in an internal memorandum, and what the judge perceived
      to be Harper Grey Easton's indifference to the action.

The Grounds of the Appeal

[10]

Ms.
      Cridge advances three grounds for her appeal.  She contends that the judge
      erred in failing to assess damages for a lost opportunity, in failing to
      award general or aggravated damages for distress, and in failing to award
      punitive damages.  Ms. Cridge faces a difficulty in respect of each
      ground in that she did not, at trial, seek damages on the basis for which
      she now contends.  After the judgment was rendered and while speaking to
      costs, Ms. Cridge sought to have the trial re-opened, although no formal
      application (Notice of Motion and supporting affidavit) was made.  She
      sought the opportunity to make the submissions she makes on this appeal.  The
      trial judge declined to re-open the trial.  In so doing, she exercised
      the discretion vested in her with which, in the absence of an error in
      law, this Court cannot interfere:
671122 Ontario Ltd. v. Sagaz Industries
      Canada Inc.
,

[2001] 2 S.C.R. 983 ¶ 60-61.  This Court
      cannot now re-open the trial to entertain submissions for the awards of
      damages Ms. Cridge seeks.

[11]

It
      follows that her appeal cannot succeed but I proceed, in any event, to
      address each of the three grounds she raises.


i)  Damages for loss of opportunity

[12]

Ms.
      Cridge claims that the judge erred in failing to assess the value of her
      lost opportunity to sue Ms. Stevenson and, more particularly, in concluding
      that the action against Ms. Stevenson was certain to fail.  As I understand
      Ms. Cridge, she contends that, because Mr. de Vooght did not prosecute
      her action to discovery, she was unable to adduce evidence that would have
      been obtained had he advanced her action to that stage.  She seeks to invoke
      a reverse onus burdening Harper Grey Easton with proving that no evidence
      could have been obtained to make out a case against Ms. Stevenson.

[13]

The
      judge carefully reviewed the allegations against Ms. Stevenson that Ms.
      Cridge made in her pleadings and in complaints to the Law Society.  She
      explained why none were of substance and why she concluded that the action
      against Ms. Stevenson was certain to fail.  No purpose would be served
      in my restating what she said.  Her finding is, in my view, unassailable.  There
      is no reason to consider that discovery of Ms. Stevenson would have resulted
      in any missing evidence being obtained that would have supported any of
      the allegations Ms. Cridge made against her in connection with her conduct
      of the trial, or of the appeal, or of any other aspect of her dealings
      with the Cridges.  Indeed, none is even suggested now.  No case for an
      award of damages based on a lost opportunity was made out.


ii)  Non-pecuniary or aggravated damages for distress

[14]

Ms.
      Cridge contends that the judge erred in not awarding her non-pecuniary
      damages or aggravated damages for what she describes as "frustration,
      anxiety, disruption disturbance, inconvenience, humiliation and disappointment" she
      sustained because Mr. de Vooght failed to prosecute her action against
      Ms. Stevenson.

[15]

Quite
      apart from any legal basis for the kind of award Ms. Cridge now seeks,
      there is no basis on which it could be said that she suffered any real
      distress because her action against Ms. Stevenson was not diligently prosecuted.  It
      appears that Ms. Cridge was always aware that Mr. de Vooght had taken no
      steps in the action after he issued the writ and that he thought there
      was little chance of any success.  Indeed, Ms. Cridge told him to do nothing
      during a period of five years and after that he told her the action should
      be abandoned.  There can be no sound reason Ms. Cridge would have waited
      18 years to terminate the services of Harper Grey Easton if, as she now
      says, Mr. de Vooght's procrastination caused her to suffer emotionally
      to the extent she maintains.

[16]

Her
      distress was not caused by Mr. de Vooght's failure to prosecute a weak
      case; the frustration and anxiety she has suffered has been caused by her
      loss to the Riches over 40 years ago which, as Satanove J. observed, she
      has never been able to accept.  There was, on the evidence adduced, no
      case for an award of non-pecuniary damages for emotional distress.


iii)  Punitive damages

[17]

Ms.
      Cridge contends that the judge erred in not awarding punitive damages to
      punish Harper Grey Easton for the conduct of its now deceased partner in
      failing to diligently prosecute the action against Ms. Stevenson.  Ms.
      Cridge maintains that Mr. de Vooght acted in bad faith and that his conduct
      was a wilful attempt to obstruct, defeat, or pervert the course of justice.

[18]

No
      case has been made out for an award of punitive damages.  Mr. de Vooght's
      failing was in not prosecuting Ms. Cridge's action as he was instructed
      to do.  He did not mislead Ms. Cridge or act in any way that could be characterized
      as bad faith, and he certainly did not attempt to obstruct, defeat, or
      pervert the course of justice.  It was open to Ms. Cridge to terminate
      his firm's services at any time.  She chose not to do so for a period of
      18 years.  Nothing in Mr. de Vooght's conduct in failing to prosecute Ms. Cridge's
      action justifies an award of punitive damages against his firm.

The Cross Appeal

[19]

Harper
      Grey Easton contends that, as a matter of law, the judge erred in declining
      to award costs under Rule 37:

(24)  If the defendant has made an offer to settle a
      claim for money [as prescribed by the Rule] and the offer has not expired
      or been withdrawn or been accepted,

(a)   if the plaintiff obtains judgment for the amount
      of money specified in the offer or a lesser amount, the plaintiff is entitled
      to costs assessed to the date the offer was delivered and the defendant
      is entitled to costs assessed from that date, or

(b)   if
      the plaintiff's claim is dismissed, the defendant is entitled to costs
      assessed to the date the offer was delivered and to double costs assessed
      from that date.

[20]

In
Brown
          v. Lowe
(2002), 97 B.C.L.R. (3d) 246 ¶ 153, 2002 BCCA 17 ¶ 154,
          Southin J.A., with whom Ryan J.A. concurred, expressed the view, albeit
          in
obiter
, that Rule 37 is a complete code which leaves no room
          for any judicial discretion in its application save for the discretion
          it specifically affords (see sub-rule 27).  Southin J.A. also endorsed
          the interpretation of Rule 37 in
Jamieson v. Duteil
(2001),
          92 B.C.L.R. (3d) 208, 2001 BCCA 516, where, also in
obiter,
it
          was said, at para. 34, that if a plaintiff falls within sub-rules (23)
          to (26) costs follow those sub-rules leaving no discretion to the trial
          judge.

[21]

The
      Supreme Court of British Columbia has recognized more than once that, where,
      on its wording, it applies, Rule 37 precludes the exercise of discretion
      in awarding costs:
Collin v. Lions Gate Hospital
, 2002 BCSC
      1809 ¶ 18;
Anderson v. Brouwer Claims Canada & Co.
, 2003
      BCSC 168 ¶ 5;
Fulton v. Fulton
(2002), 6 B.C.L.R. (4th) 152,
      2002 BCSC 1194 ¶ 19, 38; and
Antonio v. Federici
(2002),
      1 B.C.L.R. (4th) 352, 2002 BCSC 545 ¶ 15-21.  But a contrary view was expressed
      in
Port Coquitlam Building Supplies Ltd. v. Borysiak
, 2004
      BCSC 216.

[22]

The
      discretion a Supreme Court judge has in awarding costs was discussed by
      Southin J.A., with whom Toy J.A. concurred, in
Stiles v. British
      Columbia (Workers' Compensation Board)
(1989), 38 B.C.L.R. (2d)
      307 at 310 as follows:

The power of a Supreme Court judge to award costs stems from s.
      3 of the Supreme Court Act which confirms that the judges of the Supreme
      Court have the inherent powers of a judge of a superior court of record.  The
      power to award costs is governed by the laws in force in England before
      1858 and by the enactments, including the Rules of Court, affecting costs
      made in British Columbia since 1858.  Generally, the decisions on costs,
      including both whether to award costs, and, if awarded, how to calculate
      them, are decisions governed by a wide measure of discretion.  See
Oasis
      Hotel Ltd. v. Zurich Ins. Co.
, 28 B.C.L.R. 230, [1981] 5 W.W.R. 24,
      21 C.P.C. 260, [1982] I.L.R. 1-1459, 124 D.L.R. (3d) 455 (C.A.). The discretion
      must be exercised judicially, i.e. not arbitrarily or capriciously.  And,
      as I have said, it must be exercised consistently with the Rules of Court.  But
      it would be a sorry result if like cases were not decided in like ways
      with respect to costs.  So, by judicial comity, principles have developed
      which guide the exercise of the discretion of a judge with respect to costs.  Those
      principles should be consistently applied; if a judge declines to apply
      them, without a reason for doing so, he may be considered to have acted
      arbitrarily or capriciously and not judicially.

[23]

While,
      subject to abiding by established principles, a Supreme Court judge has
      a broad discretion in awarding costs, it remains open to the Lieutenant
      Governor in Council in promulgating the
Rules of Court
to
      restrict the exercise of that discretion as may be appropriate where it
      is thought that to do so will achieve a desired objective.  The purpose
      of Rule 37 is to encourage the settlement of litigation through prescribed
      consequences in costs as in sub-rule (24).  Given that the sub-rule provides
      for the litigants'
entitlement
to costs while affording no discretionary
      alternative, I consider it clear that there is no room for judicial discretion
      where sub-rule (24) applies.

[24]

Rule
      37 is, as stated in
Brown v. Lowe,
a complete code.  It is
      important that the Rule be uniformly applied to give effect to its purpose.  Litigants
      must be able to make offers of settlement under the Rule with confidence
      that the Rule will be applied when costs are awarded.

[25]

Ms.
      Cridge argues that to award costs to Harper Grey Easton would be to reward
      the firm for Mr. de Vooght's misconduct in failing to prosecute her action
      against Ms. Stevenson.  But that is not so.  Harper Gray Easton offered
      to settle the action for $30,000 plus costs (suggesting to me something
      other than indifference) but Ms. Cridge rejected the offer as an insult.  An
      award of costs in favour of the firm is not a reward for misconduct, but
      rather the firm's entitlement under the Rule for having faced up to its
      exposure and made an offer that, had it been accepted, would have provided
      Ms. Cridge with much more than nominal damages and avoided what was a ten
      day trial.

[26]

It
      follows that I do not consider it was open to the judge to decline to apply
      Rule 37(24) and refuse to award any costs of the action.

Disposition

[27]

I
      would dismiss the appeal and allow the cross appeal, awarding the costs
      of the action to the date of the delivery of Harper Grey Easton's offer
      of settlement to Ms. Cridge and the costs of the action thereafter to Harper
      Grey Easton.



The Honourable Mr. Justice Lowry



I agree:

The Honourable
      Madam Justice Saunders



I agree:

The Honourable
      Mr. Justice Oppal


